—Order, Family Court, New York County (Bruce Kaplan, J.), entered on or about June 23, 1995, which reinstated unsupervised visitation between respondent father and his daughter, Nicole F., unanimously modified, on the facts, to the extent of making the visitations supervised pending the determination of the neglect petition, and otherwise affirmed, without costs.
*266In view of respondent’s long and violent criminal history, including at least three felony convictions for assault, none of which had been disclosed or discovered prior to the agreement of the parties to release the two-year-old child to his custody; the question of whether respondent had organic brain damage as a result of a shooting and a May 1995 incident in which respondent shook and yelled at the crying child after an unsupervised visit, Family Court erred in granting respondent unsupervised visitation. The safer course, and the one which serves the best interests of the child, is to continue with supervised visitation pending the determination of the neglect petition (see, Matter of Jennifer G., 105 AD2d 701, 702; Susan G. B. v Yehiel B.-H., 216 AD2d 58). Concur—Rosenberger, J. P., Rubin, Kupferman, Asch and Mazzarelli, JJ.